DETAILED ACTION

Response to Amendment
1.	The amendment filed 1/28/2022 for US Patent Application No. 16/808525 has been entered and fully considered.
2. 	Claims 1-19 are currently pending and have been fully considered.

Terminal Disclaimer
3.	The terminal disclaimer filed on 1/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,622,629 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-19 are in condition for allowance because the prior art does not teach or suggest the claimed positive electrode active material.
	Applicant’s arguments have been fully considered and are persuasive. The combination of Choi and Fukami would not provide the claimed positive electrode active material because Choi does not reasonable teach or suggest a positive electrode active material that comprises the claimed D90/D10 particle distribution ratio recited in claim 1 while Fukami does not reasonably teach or suggest a positive electrode active material that comprises that claimed D50/DSEM particle distribution ratio recited in claim 1.


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEWART A FRASER/Primary Examiner, Art Unit 1724